Appeal from a judgment of the County Court of Albany County (Herrick, J.), rendered October 4, 2006, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant pleaded guilty to sexual abuse in the first degree *962and was sentenced to six months in jail and 10 years of probation. He was thereafter charged with violating various conditions of his probation. Pursuant to a plea bargain, defendant waived his right to appeal and admitted that he violated the terms of his probation by failing to report to probation for scheduled appointments and failing to notify the Probation Department that he had been arrested on new criminal charges. County Court, in turn, revoked defendant’s probation and resentenced him as negotiated to six years in prison and three years of postrelease supervision. Defendant appeals.
Appellate counsel seeks to be relieved of her assignment on the basis that there are no nonfrivolous issues to be advanced on appeal. Having reviewed counsel’s brief and the record, we agree. Accordingly, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Heeman, 23 AD3d 920 [2005]; People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, RJ., Carpinello, Rose, Lahtinen and Stein, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.